JOH N F. WARR EN
                   DA LLAS COUNTY C L ERK

                                                                                        FILED IN
                                                                                 5th COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                 3/10/2015 8:28:10 AM
                                                                                       LISA MATZ
March 10,2015                                                                            Clerk


RE:     Voiney Bra nd vS. jPMorgan Chase & Co; iriai court ca use no. CC-i 4-0209j·C; appeiiate
        cause no. 05-15-00066-CV

Ms. Lisa Matz
Court of Appeals
Firth District of Texas at Dallas
600 Commerce Street, Suite 200
Dall.s, Texas 75202

Dear Ms. Matz:

        in response to tbe I r atice card dated March i O. 20 i S. in iria i court ca lise no. CC. i 4-
02091-C - appellale cause no. OS-IS-00066-CV. The Record was prepared February 24. 20 \ 5 for
a totai of $223.00. An Affidavit of inabiiity to Pay Cost was not iiied in this matter; therefore no
contest was ever made. As of March 10. 20 \ 5 appellant, Volney Brand. has not made
arrangements to fulfill payment.


                                                                                         Respectfully.




                                                                       Alina Espinoza, Deputy Clerk


Cc:     Jerry Boone, VI
        P. O. Box 441523
        Houston , Texas 77244

Cc:     Vol ney Brand
        5001 Spring Valley Rd.
        Suite 400E
        Dallas, Texas 75244

Cc:     Gregg D. Stevens
        2711 N. Ha skell
        Suite 2700 LB 25
        Dallas, Texas 75204


                                                                                                      Page 1